DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 3, 5, 15- 17, and 19- 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonte et al (US PAP 2016/ 0310019), “Fonte”.

segment a coronary vessel; identify a stenosis in the coronary vessel (i.e., the diseased length may be calculated based on plaque segment and stenosis location, among other things.  The boundary conditions may reflect patient-specific physiology, such as coronary flow (estimated from myocardial mass), outlet area, and hyperemic assumptions, to reflect that different patients have different geometry and physiologic responses) see for example [0017];
identify a distal end of the stenosis (i.e., the lengths of stenotic lesions can be calculated by computing the proximal and distal locations from the stenotic lesion, where cross-sectional area is recovered) [0037]; claim 37 discloses “the features characterizing the geometry of the stenosis of interest include proximal and distal reference diameters, minimal lumen diameter.  lesion length”;  
measure a geometric value associated with a coronary vessel geometry (i.e., fractional flow reserve may be modeled as a function of a patient's boundary conditions (f(BCs)), and a function of a patient's vascular geometry (g(area Reductions)).  Although the patient's geometry may be described as a function of "area Reductions," it should be appreciated that this term refers, not just to changes in patient's vascular cross-sectional area, but to any physical or geometric characteristics affecting a patient's blood flow) see for example [0018]; [0025] discloses “the patient-specific model of the geometry may be represented by a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters)”; [0034] discloses “for every point in the patient-specific geometric model for which there is a measured, estimated or simulated value of the blood flow characteristics, server systems 106 may create a feature vector for that point that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry”; [0037] discloses geometry related (e.g., cross- section, diameter, etc.) calculations of the coronary vessels; 
determine, based on the measured geometric value, a reference location which is a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of the measured geometric value (i.e., a first feature set may define cross-sectional area features, such as a cross-sectional lumen area  along the coronary centerline, a powered cross-sectional lumen area, a ratio of lumen cross-sectional area with respect to the main ostia (LM, RCA), a powered ratio of lumen cross-sectional area with respect to the main ostia, a degree of tapering in cross-sectional lumen area along the centerline (e.g., geometry and measurements thereof), locations of stenotic lesions, lengths of stenotic lesions, location and number of lesions corresponding to 50%, 75%, 90% area reduction, distance from stenotic lesion to the main ostia, and/or irregularity (or circularity) of cross-sectional lumen boundary... the location of stenotic lesions can be calculated by detecting minima of cross-sectional area curve, detecting locations where first derivative of area curve is zero and second derivative is positive, and computing distance (parametric arc length of centerline) from the main ostium.  In one embodiment, the lengths of stenotic lesions can be calculated by computing the proximal and distal locations from the stenotic lesion, where cross-sectional area is recovered) see for example [0036- 37];
determine a Fractional Flow Reserve (FFR) value at the reference location (i.e.,   modeling the fractional flow reserve (FFR) as a function of a patient's vascular cross-sectional area, diseased length, and boundary conditions.  The cross-sectional area may be calculated based on lumen segment and plaque segment, among other things.  The diseased length may be calculated based on plaque segment and stenosis location, among other things) see for example [0017]; claims 32 and 36- 37 disclose “stenosis of interest include proximal and distal reference points, wherein plurality of features characterizing geometry of the stenosis of interest are extracted and wherein FFR value for the stenosis of interest is determined which is based on the extracted set of features using a trained machine-learning based mapping”.
It is noted that Claim 37 of Fonte also discloses “the features characterizing the geometry of the stenosis of interest include proximal and distal reference diameters, minimal lumen diameter.  lesion length”. 
As per claim 2, Fonte teaches segment the coronary vessel from cardiac computed tomography image data, determine  boundary conditions for a flow simulation based thereon, perform  the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, determine  a selected FFR value of the simulated FFRs that corresponds to a user specified location along the coronary vessel (i.e., simulation of blood flow to compute patient-specific blood flow 
As per claim 3, Fonte teaches visually present the FFR value at the reference location and the selected FFR value with indicia indicating the reference location 2Application No.: 16/500,215 Attorney Docket: 2017P01789WOUS and the user specified location (i.e., estimates of ischemia (blood flow, FFR, etc) may be generated for a specific location in a vessel, as an overall estimate for the vessel, or for an entire system of vessels such as the coronary arteries and a numeric output, such as an FFR value, may be generated or simple positive/ negative/ inconclusive indications based on clinical metrics may be provided.  Along with the output, a confidence may be provided.  Results of the analysis may be displayed or stored in a variety of media, including images, renderings, tables of values, or reports and may be transferred back to the physician through the system or through other electronic or physical delivery methods) see for example [0047]; [0062] and fig. 5- 10 also disclose similar limitation.
As per claim 5, Fonte teaches segment the coronary vessel from an angiogram, determine  an invasive FFR measurement location on the segmented coronary vessel where an invasive FFR measurement was taken, and determine  boundary conditions such that a simulated FFR value at the invasive FFR measurement  location is same as quantitative angiography, vessel segmentations from third party software, vascular diameters, etc)) see for example [0046]; [0062] and fig. 5- 10 also disclose similar limitation.
Note; the Wekipedia.org defines FFR as “Fractional flow reserve (FFR) is a technique used in coronary catheterization (e.g., an invasive procedure) to measure pressure differences across a coronary artery stenosis (narrowing, usually due to atherosclerosis) to determine the likelihood that the stenosis impedes oxygen delivery to the heart muscle (myocardial ischemia).
As per claims 16 and 20, and in light of the rejections, Fonte teaches the processor circuitry segments the coronary vessel from cardiac computed tomography image data, determines boundary conditions for a flow simulation based thereon, performs the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, and determines a selected simulated FFR value of the simulated FFRs that corresponds to a user specified location along coronary vessel (i.e., simulation of blood flow to compute patient-specific blood flow characteristics and clinically relevant quantities of interest using machine learning techniques to predict the results of a physics-based simulation, wherein modeling the fractional flow reserve (FFR) as a function of boundary conditions is disclosed and the diseased length may be calculated based on plaque segment and stenosis location, among other things, wherein the boundary conditions may reflect patient-specific physiology, such as coronary flow) see for example [0017]; [0047] discloses “Estimates of ischemia (blood flow, FFR, etc) may be generated for a specific location in a vessel; [0018 and 41- 43] disclose similar limitation.
As per claims 17 and 21,  and in light of the rejections, Fonte teaches the processor circuitry performs the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, determines the FFR value at the determined location from the simulated FFRs (i.e., obtain estimates of physiologic metrics, such as ischemia (e.g., boundary condition), blood flow, or FFR (e.g., an invasive technique as per definition supra) from patient-specific anatomy and characteristics (e.g., location), wherein the anatomic data may consist of imaging data (ie CT) or measurements and anatomic representation already obtained from imaging data (quantitative angiography, vessel segmentations from third party software, vascular diameters, etc.)) see for example [0046].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Itu et al (US PAP 2017/ 0245821), “Itu”.
As per claim 4, Fonte does not explicitly teach visually present the segmented coronary vessel with the FFR value at the reference location and the selected FFR value superimposed thereover and the indicia indicating the reference location and the user specified location.
However, Itu explicitly teaches visually present the segmented coronary vessel with the FFR value at the reference location and the selected FFR value superimposed thereover and the indicia indicating the reference location and the user specified hemodynamic index (e.g., FFR value) is computed by the trained surrogate model in response to a user input identifying a location, the value for the hemodynamic index can be displayed in real time to the user, wherein the values for a hemodynamic index for one or more locations can be displayed by overlaying those values at their corresponding locations on a displayed image of the patient-specific coronary arterial centerline or on the displayed medical image data of the patient, and when hemodynamic indices for multiple locations are automatically computed using the trained surrogate model an image showing the locations and the corresponding values for the hemodynamic indices may be automatically displayed, wherein a color-coded visualization of the patient-specific coronary arterial centerline may be displayed in which locations on the coronary arterial centerline are color coded based on a severity of the hemodynamic index (e.g., FFR)) see for example [0055].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Itu into Fonte to determine the hemodynamic indices for various sampling points in the synthetic coronary arterial trees from the blood flow simulations and the geometric features which are extracted from the synthetic coronary arterial trees, wherein a surrogate model that provides mapping between the input geometric features and the hemodynamic indices is determined by using a machine learning algorithm, thus  the hemodynamic indices for various sampling points in the synthetic coronary arterial trees are determined from the blood flow simulations and the geometric features are extracted from the synthetic coronary arterial trees, a surrogate model that provides mapping between the input geometric features and the geometric features is computed and visualized for the patient-specific data during the prediction phase by varying the one or more geometric features within a predetermined range and computing the hemodynamic index with the trained surrogate model and therefore utilize the information to inform the user and/or the machine learning algorithm of which geometric features are more relevant to the accuracy of the prediction of the hemodynamic index which is displayed as an state of the art technology see for example [0047, 54 and 61].

Claims 6- 11, 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Igarashi et al (US PAP 2015/ 0262357), “Igarashi”.
As per claim 6, Fonte does not explicitly teach perform a simulation with the determined boundary conditions to simulate FFR values along the segmented coronary vessel, and translate the invasive FFR measurement to the reference location to determine the FFR value at the reference location. Fonte teaches “determining fractional flow reserve (FFR) for a stenosis of interest for a patient, comprising: receiving medical image data of the patient including the stenosis of interest; extracting a set of features for the stenosis of interest from the medical image data of the patient; and determining a FFR value for the stenosis of interest based on the extracted set of features using a trained machine-learning based mapping” see for example claim 32 and [0044]. 
simulation basis, a value of FFR which corresponds to each stenosed part extracted by the coronary artery analysis unit 107.  Specifically, the FFR calculator 109 first calculates, with respect to each stenosed part extracted by the coronary artery analysis unit 107, a tissue blood flow volume at least at one location on a downstream side of each stenosed part and a tissue blood flow volume at least at one location on an upstream side of each stenosed part, based on the color map generated by the cardiac muscle analysis unit 106.  Then, the FFR calculator 109 calculates the FFR value at each location including at least the stenosed part by dividing the calculated tissue blood flow volume on the downstream side of the stenosed part by the calculated tissue blood flow volume on the upstream side of the stenosed part) see for example [0051]and the abstract.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Igarashi into Fonte to provide a first extraction unit, a calculation unit, a second extraction unit, a specifying unit and a display, wherein the first extraction unit is implemented by processing circuitry and configured to extract a plurality of coronary arteries depicted in data of images of a plurality of time phases relating to the heart, and to extract at least one stenosed part depicted in each of the extracted coronary arteries, wherein the calculation unit is implemented by processing dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible stenosis, based on the pressure gradient corresponding to a stenosed part in the specified responsible blood vessel, wherein the display is configured to display an image in which the specified responsible stenosis is depicted, together with information indicative of the responsible stenosis and therefore make a visual realization of the diseased locations for surgical/ therapeutic methods and means for the treatment of patient with ischemic heart diseases who are generally classified into bypass surgery, PCI (catheter surgery), and pharmacotherapy see for example [003 and 40].
As per claim 7, Igarashi teaches visually present the FFR value at the reference location and the invasive FFR measurement along with indicia indicating the reference location and the invasive FFR measurement location (i.e., marker generator 111 generates data of markers which represent the responsible blood vessel specified by the responsible blood vessel specifying unit 108, the responsible stenosis specified by the responsible stenosis specifying unit 110, the FFR value calculated by the FFR calculator 109, and the responsible stenosis candidates extracted by the coronary artery analysis unit 107.  These markers are displayed on the display unit 112 such that the 
As per claim 8, Igarashi teaches visually present the segmented coronary vessel with the FFR value at the reference location and the invasive FFR measurement superimposed thereover and with the indicia indicating the reference location and the invasive FFR measurement location see for example [0053, 63, 77, 83, 92, 94 and 103]. [0062] and fig. 5- 10 of Fonte disclose a graphical representation of data.
As per claim 9, Igarashi teaches segment the coronary vessel from cardiac computed tomography image data, determine boundary conditions for a flow simulation based thereon, perform the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, identify a location of an input previously simulated FFR value by matching the input previously simulated FFR value to one of the simulated FFR values along the segmented coronary vessel, and determine the FFR value at the reference location from the simulated FFRs (i.e., extract at least one stenosed part depicted in each coronary artery; a calculation unit configured to calculate a pressure gradient of each of the extracted coronary arteries, based on tissue blood flow volumes of the coronary arteries; a second extraction unit configured to extract an ischemic region depicted in the images; and a specifying unit configured to specify a responsible blood vessel of the ischemic region by referring to a dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible 
As per claim 10, Igarashi teaches visually present the reference and input previously simulated FFR values respectively with indicia indicating the reference location and the location of the input previously simulated FFR value (i.e., marker generator 111 generates data of markers which represent the responsible blood vessel specified by the responsible blood vessel specifying unit 108, the responsible stenosis specified by the responsible stenosis specifying unit 110, the FFR value calculated by the FFR calculator 109, and the responsible stenosis candidates extracted by the coronary artery analysis unit 107.  These markers are displayed on the display unit 112 such that the markers are superimposed on a three-dimensional image generated by rendering, etc. from the volume data, or a two-dimensional image generated by cross-section conversion (Multi-Planar Reconstruction)) see for example [0053]. [0062] and fig. 5- 10 of Fonte disclose a graphical representation of data.
As per claim 11, Igarashi teaches visually present the segmented coronary vessel with the reference and input previously simulated FFR values superimposed thereover and with the indicia indicating the reference location and the location of the input previously simulated FFR value see for example [0053, 63, 77, 83, 92, 94 and 103]. [0062] and fig. 5- 10 of Fonte disclose a graphical representation of data.
As per claim 14, Igarashi teaches translate an FFR value at a user specified location along the coronary vessel to the reference FFR value at the reference location (i.e., The FFR calculator 109 calculates, on a simulation basis, a value of FFR which corresponds to each stenosed part extracted by the coronary artery analysis unit 107.  FFR calculator 109 first calculates, with respect to each stenosed part extracted by the coronary artery analysis unit 107, a tissue blood flow volume at least at one location on a downstream side of each stenosed part and a tissue blood flow volume at least at one location on an upstream side of each stenosed part, based on the color map generated by the cardiac muscle analysis unit 106.  Then, the FFR calculator 109 calculates the FFR value at each location including at least the stenosed part by dividing the calculated tissue blood flow volume on the downstream side of the stenosed part by the calculated tissue blood flow volume on the upstream side of the stenosed part) see for example [0051]and the abstract.
As per claims 18 and 22, and in light of the rejections, Fonte teaches the processor segments the coronary vessel from cardiac computed tomography image data, determines boundary conditions for a flow simulation based thereon, performs the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel (i.e., simulation of blood flow to compute patient-specific blood flow characteristics and clinically relevant quantities of interest using machine learning techniques to predict the results of a physics-based simulation, wherein modeling the fractional flow reserve (FFR) as a function of boundary conditions is disclosed and the diseased length may be calculated based on plaque segment and stenosis location, among other things, wherein the boundary conditions may reflect patient-specific physiology, such as coronary flow) see for example [0017]; [0047] discloses “Estimates of ischemia (blood flow, FFR, etc) may be generated for a specific location in a vessel; [0018 and 41- 43] disclose similar limitation.

Igarashi explicitly teaches the processor identifies a location of an input previously simulated FFR value along the segmented coronary vessel with the simulated FFR values, determines the FFR value at the reference location from the simulated FFRs (i.e., extract at least one stenosed part depicted in each coronary artery; a calculation unit configured to calculate a pressure gradient of each of the extracted coronary arteries, based on tissue blood flow volumes of the coronary arteries; a second extraction unit configured to extract an ischemic region depicted in the images; and a specifying unit configured to specify a responsible blood vessel of the ischemic region by referring to a dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible stenosis, based on the pressure gradient corresponding to a stenosed part in the specified responsible blood vessel) see for example the abstract and [0040].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Igarashi into Fonte to provide a first extraction unit, a calculation unit, a second extraction unit, a specifying unit and a display, wherein the first extraction unit is implemented by processing circuitry and configured to extract a plurality of coronary arteries depicted in data of images of a plurality of time phases dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible stenosis, based on the pressure gradient corresponding to a stenosed part in the specified responsible blood vessel, wherein the display is configured to display an image in which the specified responsible stenosis is depicted, together with information indicative of the responsible stenosis and therefore make a visual realization of the diseased locations for surgical/ therapeutic methods and means for the treatment of patient with ischemic heart diseases who are generally classified into bypass surgery, PCI (catheter surgery), and pharmacotherapy see for example [003 and 40].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view Anderson et al (US PAP 2016/ 0157807), “Anderson”.
As per claim 13, Fonte implicitly teaches measure a diameter of the segmented coronary vessel proximal to the stenosis, wherein determining of the reference location includes determining, based on the measured diameter, a location at a distance of a minima of cross-sectional area curve, detecting locations where first derivative of area curve is zero and second derivative is positive, and computing distance (parametric arc length of centerline) from the main ostium.  In one embodiment, the lengths of stenotic lesions can be calculated by computing the proximal and distal locations from the stenotic lesion, where cross-sectional area is recovered) see for example [0037] and claim 37; 
However, Anderson explicitly teaches measure a diameter of the segmented coronary vessel proximal to the stenosis, wherein determining of the reference location includes determining, based on the measured diameter, a location at a distance of a multiple of the measured diameter from the distal end (i.e., a position 138 suitable for measuring pressure distal of the stenosis 108.  In that regard, the position 138 is less than 5 cm, less than 3 cm, less than 2 cm, less than 1 cm, less than 5 mm, and/or less than 2.5 mm from the distal end of the stenosis 108 (as shown in FIG. 2) in some instances.  FIG. 3 also illustrates a plurality of suitable positions for measuring pressure proximal of the stenosis 108.  In that regard, positions 140, 142, 144, 146, and 148 each represent a position that is suitable for monitoring the pressure proximal of the stenosis in some instances.  In that regard, the positions 140, 142, 144, 146, and 148 are positioned at varying distances from the proximal end of the stenosis 108 ranging from more than 20 cm down to about 5 mm or less.  Generally, the proximal pressure measurement will be spaced from the proximal end of the stenosis.  Accordingly, in some instances, the proximal pressure measurement is taken at a distance equal to or greater than an inner diameter of the lumen of the vessel from the proximal end of the stenosis.  In the context of coronary artery pressure measurements, the proximal pressure measurement is generally taken at a position proximal of the stenosis and distal of the aorta, within a proximal portion of the vessel) see for example [0037]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Anderson into Fonte wherein the plaque buildup does not have a uniform or symmetrical profile, making angiographic evaluation of such a stenosis unreliable, wherein the plaque buildup includes an upper portion and an opposing lower portion and as a result of an increased thickness, a non-symmetrical and non-uniform profile relative to the portions of the lumen proximal and distal of the stenosis is reached, thus decreasing the available space for fluid to flow through the lumen due to the cross-sectional area of the lumen/ blood vessel characteristics being decreased by the plaque buildup. Common treatment options include percutaneous coronary intervention (PCI or angioplasty), stenting, or coronary artery bypass graft (CABG) surgery.  As with all medical procedures, certain risks are associated with PCI, stenting, and CABG procedures. Therefore additional information can provide a more complete and/or accurate understanding of the vessel characteristics and/or assist in evaluating a risk associated with a lesion or stenosis, wherein the additional information can be utilized to make treatment decisions for borderline cases see for example [0031, and 79].
Response to Arguments

Regarding applicant’ remarks dated 1/18/22 examiner responds as follows:
1) Applicant argues “First, Anderson is silent about measure a geometric value associated with a coronary vessel geometry. Therefore, Anderson does not disclose determining a reference location based on the measured geometric value… Anderson does not describe determining a reference location with respect to combination of a distal end and a measured geometric value. Thus, paragraphs 0029- 0031 and 0037-0038 and Figs. 2 and 3 of Anderson fail to disclose the above-noted features of claim 1: "measure a geometric value associated with a coronary vessel geometry; determine, based on the measured geometric value, a reference location which is a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of the measured geometric value." In addition, the other cited portions of Anderson do not disclose the above-noted features of claim 1”. Remarks at 10- 11.
In response examiner would note that the 35 U.S.C. 102 rejection over Anderson has been withdrawn and a new rejection of the record is made under 35 U.S.C. 102 over Fonte.
cross-sectional lumen area  along the coronary centerline, a powered cross-sectional lumen area, a ratio of lumen cross-sectional area with respect to the main ostia (LM, RCA), a powered ratio of lumen cross-sectional area with respect to the main ostia, a degree of tapering in cross-sectional lumen area along the centerline (e.g., geometry and measurements thereof), locations of stenotic lesions, lengths of stenotic lesions, location and number of lesions corresponding to 50%, 75%, 90% area reduction, distance from stenotic lesion to the main ostia, and/or irregularity (or circularity) of cross-sectional lumen boundary... the location of stenotic lesions can be calculated by detecting minima of cross-sectional area curve, detecting locations where first derivative of area curve is zero and second derivative is positive, and computing distance (parametric arc length of centerline) from the main ostium.  In one embodiment, the lengths of stenotic lesions can be calculated by computing the proximal and distal locations from the stenotic lesion, where cross-sectional area is recovered) see for example [0036- 37];
2) Applicant argues claims 15 and 19 stating “claim features that are different from the features recited in independent claim 1, with each claim having a different claim scope”. Remarks at 11 and 12- 13.

3) Applicant argues “In addition, the Examiner cites various portions of Anderson. However, as discussed above with respect to the anticipation rejection, it is unclear how and why Anderson teaches determining a reference location, as claimed by Applicant. For the same or similar reasons discussed above with respect to the anticipation rejection, Anderson does not disclose or suggest "determine, based on the measured geometric value, a reference location which is a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of the measured geometric value" as recited by claim 1”. Remarks at 12.
In response examiner would note that the 35 U.S.C. 103 rejection over Fonte in view of Anderson has been withdrawn and a new rejection of the record is made under 35 U.S.C. 102 over Fonte.
4) Applicant argues claim 13 stating “Paragraph 0037 of Fonte refers to "twice the diameter of the vessel." However, the description of "twice the diameter of the vessel" in Fonte and relevant portions do not suggest "determining, based on the measured diameter, a location at a distance of a multiple of the measured diameter from the distal end" as recited by claim 13. Fonte's claim 37, which is cited by the Examiner, is completely silent about the features of Applicant's claim 13… [0037] of Anderson discloses "...the proximal pressure measurement is taken at a distance equal to or greater than an inner diameter of the lumen of the vessel from the proximal end of the stenosis". However, paragraph 0037 of Anderson appears to merely describe the 
Initially examiner would point out that applicant is looking for verbatim recitation to appear in the prior arts of the record used for rejection and there is no requirement that the language of the claims be literally disclosed in the prior art(s) used for rejection, i.e., using the same terms or in haec verba. As to the broadest reasonable interpretation, examiner has made a clear one to one mapping of the claims in light of the portions relied upon for rejection. 
In response examiner would note that Fonte implicitly teaches measure a diameter of the segmented coronary vessel proximal to the stenosis, wherein determining of the reference location includes determining, based on the measured diameter, a location at a distance of a multiple of the measured diameter from the distal end (i.e., the location of stenotic lesions can be calculated by detecting minima of cross-sectional area curve, detecting locations where first derivative of area curve is zero and second derivative is positive, and computing distance (parametric arc length of centerline) from the main ostium.  In one embodiment, the lengths of stenotic lesions can be calculated by computing the proximal and distal locations from the stenotic lesion, where cross-sectional area is recovered) see for example [0037] and claim 37.
Anderson, on the other hand, explicitly teaches measure a diameter of the segmented coronary vessel proximal to the stenosis, wherein determining of the a position 138 suitable for measuring pressure distal of the stenosis 108.  In that regard, the position 138 is less than 5 cm, less than 3 cm, less than 2 cm, less than 1 cm, less than 5 mm, and/or less than 2.5 mm from the distal end of the stenosis 108 (as shown in FIG. 2) in some instances.  FIG. 3 also illustrates a plurality of suitable positions for measuring pressure proximal of the stenosis 108.  In that regard, positions 140, 142, 144, 146, and 148 each represent a position that is suitable for monitoring the pressure proximal of the stenosis in some instances.  In that regard, the positions 140, 142, 144, 146, and 148 are positioned at varying distances from the proximal end of the stenosis 108 ranging from more than 20 cm down to about 5 mm or less.  Generally, the proximal pressure measurement will be spaced from the proximal end of the stenosis.  Accordingly, in some instances, the proximal pressure measurement is taken at a distance equal to or greater than an inner diameter of the lumen of the vessel from the proximal end of the stenosis.  In the context of coronary artery pressure measurements, the proximal pressure measurement is generally taken at a position proximal of the stenosis and distal of the aorta, within a proximal portion of the vessel) see for example [0037]. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov